     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1263 Page 1 of 13



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      OVATION FINANCE HOLDINGS 2                Case No.: 19cv2031-LAB (AHG)
        LLC, et al.
12
                                    Plaintiffs,   ORDER GRANTING IN PART
13                                                MOTION TO DISMISS; AND
        v.
14
                                                  ORDER GRANTING LEAVE TO
        CHICAGO TITLE COMPANY, et
15                                                AMEND PENDING MOTION FOR
        al.
                                                  LEAVE TO FILE AMENDED
16                               Defendants.      COMPLAINT
17
                                                  [DOCKET NUMBER 24.]
18
19
20           Plaintiffs were numerous investors in a lending enterprise which the
21    Complaint calls the ANI Loan Program. This case is related to 19cv1628, SEC v.
22    Champion-Cain, and to 19cv2129, Allred v. Chicago Title. All three cases concern
23    the same lending enterprise. Cris Torres and Gina Champion-Cain have pled guilty
24    in the criminal cases 20cr2114 and 20cr2115, respectively.
25           Defendant Chicago Title filed a motion to dismiss, or in the alternative to stay
26    this action. (Docket no. 24.) Chicago Title argues that Plaintiffs have failed to join
27    necessary parties, that Plaintiffs’ RICO claims are barred under the Private
28    Securities Litigation Reform Act (PSLRA), and that the Complaint does not state a

                                                  1
                                                                                     19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1264 Page 2 of 13



1     claim against Defendant Chicago Title Insurance Company. This motion is fully
2     briefed and ready for adjudication. Plaintiffs also filed a motion (Docket no. 33)
3     seeking leave to add two new claims, but that motion does not affect the motion to
4     dismiss. The hearing date on that motion is November 23, so briefing on that
5     motion is not due soon.
6           Although the Court is deciding similar motions in Allred, the two complaints
7     are different, and the Court is treating each case separately. In particular, the
8     Complaint in this case is much more robust, and supported by substantial exhibits.
9     The motions to dismiss are different as well. For example, Defendants in Allred
10    moved to dismiss fraud claims for failure to plead them with particularity, but the
11    motion to dismiss in this case does not raise such an argument. The fact that the
12    Court has made a particular ruling in a related case does not necessarily mean the
13    same ruling will be made in all cases.
14    Dismissal for Failure to Join a Necessary Party
15          Under Fed. R. Civ. P. 19(a)(1), a party must be joined when either of two
16    conditions is met. Under Rule 19(a)(1)(A), a person is a necessary party if, “in that
17    person's absence, the court cannot accord complete relief among existing parties
18    . . . .” Under Rule 19(a)(1)(B), a person is a necessary party if he claims an interest
19    relating to the action and if adjudicating the action in that person’s absence may
20    lead to either of two scenarios: either adjudication may as a practical matter impair
21    the absent person’s ability to protect his interest, or the person’s absence may
22    result in an existing party’s incurring multiple or inconsistent obligations. If a
23    necessary party has not been joined as required, the Court must order that that
24    person be made a party. See Rule 19(a)(2). But if joinder is not feasible, the Court
25    must determine whether the action should proceed among the existing parties or
26    be dismissed. See Washington v. Daley, 173 F.3d 1158, 1169 (9th Cir. 1999);
27    Rule 19(b).
28    ///

                                                 2
                                                                                     19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1265 Page 3 of 13



1           “It has long been the rule that it is not necessary for all joint tortfeasors to be
2     named as defendants in a single lawsuit.” Temple v. Synthes Corp., 498 U.S. 5, 7
3     (1990) (per curiam); see also Fed. R. Civ. P. 19 advisory committee’s note to 1966
4     amend. (explaining that “a tortfeasor with the usual ‘joint-and-several’ liability is
5     merely a permissive party to an action against another with like liability”).
6           Motions to dismiss for failure to join a necessary party are bought under Fed.
7     R. Civ. P. 12(b)(7). The moving party bears the burden of persuasion. Makah
8     Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir.1990). The movant must first
9     show that the party is necessary. If so, the Court must determine whether the
10    absent person is indispensable, such that in “equity and good conscience” the suit
11    should be dismissed. Id. “The inquiry is a practical one and fact specific . . . .” Id.
12    In ruling on the motion, the Court accepts as true the allegations in the complaint,
13    drawing all reasonable inferences in Plaintiffs’ favor. See Paiute-Shoshone Indians
14    of Bishop Community of Bishop Colony, Cal. v. City of Los Angeles, 637 F.3d 993,
15    996 n.1 (9th Cir. 2011).
16          Chicago Title argues that Champion-Cain as well as ANI Development, LLC
17    and American National Investments, Inc. (collectively, “ANI”) are necessary parties
18    who cannot be joined because of the litigation bar in the SEC action, 19cv1628,
19    SEC v. Champion-Cain. Developments in that action have affected the Court’s
20    analysis of this issue. After the motion to dismiss was filed, the receiver in the SEC
21    action sought Court approval to bring claims against Chicago Title. The Court has
22    held a hearing but has not yet authorized the receiver to bring that action. The
23    proposed action may involve the receiver asserting claims on behalf of ANI. If that
24    were to happen, and if both actions were to go forward at once, Chicago Title would
25    be at risk of conflicting judgments.
26          Chicago Title also argues that Kim Peterson and Kim Funding are necessary
27    parties, but cannot be joined because both are in bankruptcy. It argues that Kim
28    Peterson and Kim Funding are necessary because they participated substantially

                                                 3
                                                                                       19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1266 Page 4 of 13



1     in inducing Plaintiffs to invest. Champion-Cain is an alleged tortfeasor along with
2     Chicago Title. Whether Kim Peterson and Kim Funding are at fault is not clearly
3     alleged, though the Complaint does make clear they were substantially involved in
4     dealing with investors and drafting agreements. The Complaint suggests in
5     passing that Kim Peterson, an investor, was duped by Champion-Cain. (See
6     Compl., ¶¶ 96–97.)
7           Most of the Complaint’s allegations describe Kim Funding’s financial and
8     other business arrangements with Ovation and Banc of California in facilitating
9     their investment in the lending platform, rather than their involvement with the
10    scheme more generally. The Complaint does not treat either Kim Peterson or Kim
11    Funding as deeply and knowingly involved in any deception.
12          As to Kim Peterson and Kim Funding, the Court finds Chicago Title has not
13    met its burden of showing they are necessary parties. While Champion-Cain is a
14    joint tortfeasor, it does not appear her involvement in this action is necessary
15    either. It appears, however, that ANI will be a necessary party if the receiver’s
16    motion for authorization to proceed against Chicago Title is granted. As discussed
17    at the hearing on the receiver’s motion, the Court was considering staying actions
18    against Chicago Title, in order to facilitate an orderly disposition of the receiver’s
19    actions. Bearing in mind that this case is still in the pleading stage, and that the
20    Court has yet to rule on the receiver’s motion, the Court finds it unnecessary to
21    stay the case at this time.
22          It is likely the Court will rule on the receiver’s motion in case 19cv1628 well
23    before ruling on Plaintiffs’ pending motion for leave to amend. Once that happens,
24    the appropriateness of a stay for failure to join ANI will be clearer. Because this
25    case is still in the pleading stage and is likely to remain so for some time, a stay is
26    unnecessary at this time.
27    ///
28    ///

                                                 4
                                                                                     19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1267 Page 5 of 13



1     Dismissal for Failure to State a Claim
2           A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint.
3     Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “Factual allegations must be
4     enough to raise a right to relief above the speculative level . . . .” Bell Atlantic Corp.
5     v. Twombly, 550 U.S. 544, 555 (2007). “[S]ome threshold of plausibility must be
6     crossed at the outset” before a case is permitted to proceed. Id. at 558 (citation
7     omitted). The well-pleaded facts must do more than permit the Court to infer “the
8     mere possibility of misconduct”; they must show that the pleader is entitled to relief.
9     Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
10          When determining whether a complaint states a claim, the Court accepts all
11    allegations of material fact in the complaint as true and construes them in the light
12    most favorable to the non-moving party. Cedars-Sinai Medical Center v. National
13    League of Postmasters of U.S., 497 F.3d 972, 975 (9th Cir. 2007) (citation
14    omitted). The Court does not weigh evidence or make credibility determinations.
15    Acosta v. City of Costa Mesa, 718 F.3d 800, 828 (9th Cir. 2013). The Court,
16    however, is “not required to accept as true conclusory allegations which are
17    contradicted by documents referred to in the complaint,” and does “not . . .
18    necessarily assume the truth of legal conclusions merely because they are cast in
19    the form of factual allegations.” Warren v. Fox Family Worldwide, Inc., 328 F.3d
20    1136, 1139 (9th Cir. 2003) (citations and quotation marks omitted).
21          To meet the ordinary pleading standard and avoid dismissal, a complaint
22    must plead “enough facts to state a claim to relief that is plausible on its face.”
23    Twombly, 550 U.S. at 570.
24          New allegations in opposition to a Rule 12(b)(6) motion to dismiss may be
25    considered when deciding whether to grant leave to amend, but are not considered
26    when ruling on the motion itself. See Schneider v. Cal. Dep't of Corr. & Rehab.,
27    151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
28    ///

                                                  5
                                                                                        19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1268 Page 6 of 13



1     Dismissal of RICO Claims
2           Plaintiffs bring two Racketeer Influenced and Corrupt Organizations Act
3     (RICO) claims under 18 U.S.C. § 1962(c) and (d), respectively. In 1995, Congress
4     enacted the Private Securities Litigation Reform Act (PSLRA), which amended the
5     RICO statute to provide that securities fraud cannot serve as a predicate act for a
6     RICO claim. See 18 U.S.C. § 1964(c) (“[N]o person may rely upon any conduct
7     that would have been actionable as fraud in the purchase or sale of securities to
8     establish a violation of section 1962.”) Congress’ focus was on eliminating treble
9     damages for securities fraud claims, which it reasoned existing securities laws
10    already provided an adequate remedy for. See Bald Eagle Area Sch. Dist. v.
11    Keystone Fin’l Inc., 189 F.3d 321, 327 (3d Cir. 1999); MJK Partners, LLC v.
12    Husman, 877 F. Supp. 2d 596, 603 (N.D. Ill. 2012). In other words, the PSLRA
13    does not immunize securities fraud, but merely prevents a plaintiff from using RICO
14    to sue for such activities.
15          The bar applies even if the plaintiff would lack standing to sue under federal
16    securities law. Howard v. America Online, Inc., 208 F.3d 741, 749–50 (9th Cir.
17    2000). This is consistent with Congress’ purpose in enacting the PSLRA. If existing
18    securities law, which Congress thought was adequate, does not provide a
19    particular remedy to a particular plaintiff, the logical implication is that Congress
20    did not intend to grant a remedy in those circumstances. Allowing plaintiffs to use
21    RICO as an end run around limitations on claims under existing securities laws
22    would defeat the PSLRA’s purpose.
23          The PSLRA bar proscribes the use as a RICO predicate of any conduct that
24    would have been actionable as securities fraud, even if pled as some other claim,
25    such as wire fraud or mail fraud. See Swartz v. KPMG, LLC, 401 F. Supp. 2d
26    1146, 1151 (W.D. Wash. 2004), aff’d in relevant part, 476 F.3d 756, 761 (9th Cir.
27    2007). See also Bald Eagle, 189 F.3d at 327. A plaintiff cannot avoid the PSLRA
28    bar by relying on only some parts of an overall scheme as RICO predicate acts,

                                                6
                                                                                   19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1269 Page 7 of 13



1     and avoiding those parts connected with the sale or purchase of securities. See
2     id., 189 F.3d at 330. See also Davies v. GetFugu, Inc., 2010 WL 11597458, at *3
3     (C.D. Cal., Aug. 26, 2010) (citation omitted) (explaining that when determining
4     whether PSLRA bar applies, courts consider the allegedly fraudulent scheme as a
5     whole).
6           Plaintiffs briefly argue that Banc of California’s and Ovation’s lines of credit,
7     which were intended to finance the ANI Loan Program, did not involve the
8     purchase or sale of a security. Alternatively, they argue that the Court cannot
9     decide this issue as a matter of law at the pleading stage.
10          At the pleading stage, the Court accepts all allegations of material fact in the
11    complaint as true and construes them in the light most favorable to the non-moving
12    party. Cedars-Sinai Medical Center v. National League of Postmasters of U.S., 497
13    F.3d 972, 975 (9th Cir. 2007) (citation omitted). The Court does not weigh evidence
14    or make credibility determinations. Acosta v. City of Costa Mesa, 718 F.3d 800,
15    828 (9th Cir. 2013).
16          In general, when determining what amounts to a security for purposes of
17    federal securities laws, “form should be disregarded for substance and the
18    emphasis should be on [the] economic reality . . . .” United Housing Found. v.
19    Forman, 421 U.S. 837, 848 (1975). The Supreme Court has made clear, however,
20    that federal securities laws are intended to be read liberally, recognizing the
21    “virtually limitless scope of human ingenuity” devised by those who seek the
22    investment of third parties. SEC v. Rubera, 350 F.3d 1084, 1089 (9th Cir. 2003)
23    (quoting Reves v. Ernst & Young, 494 U.S. 56, 60–61 (1990)). The definition of
24    “security” is not restrictive, but “encompass[es] virtually any instrument that might
25    be sold as an investment.” Id. at 1090 (citing Reves, 494 U.S. at 61). Securities
26    include, among other things, investment contracts, which are defined as any
27    “contract, transaction or scheme whereby a person invests his money in a common
28    ///

                                                7
                                                                                     19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1270 Page 8 of 13



1     enterprise and is led to expect profits solely from the efforts of the promoter or third
2     party.” Id. (quoting SEC v. W.J. Howey Co., 328 U.S. 293, 298–99 (1946)).
3           The Complaint alleges that from 2012 to 2019, Defendants defrauded
4     Plaintiffs and other investors by means of the ANI Loan Program. (Compl., ¶¶ 1–
5     2, 19, 22.) Supposedly, Plaintiffs’ investment funds would be deposited in escrow
6     accounts with Chicago Title, on behalf of liquor license applicants who could not
7     afford to keep large amounts of money in escrow as long as was typically required.
8     (Id., ¶ 20.) See Cal. Bus. & Prof. Code § 24074 (escrow provisions). Champion-
9     Cain purportedly knew and worked with an attorney who could send large numbers
10    of such applicants her way. (Compl., ¶ 21.) After the license application was
11    granted, the licensee-applicant was supposed to wire the funds plus interest to
12    Chicago Title, for deposit into the escrow account, after which the lender’s money
13    would be returned with their share of the interest. (Id., ¶ 31.) The arrangement
14    supposedly was designed to minimize risk. (Id., ¶ 23.) This all entailed a great
15    deal of work, which the investors depended on Champion-Cain, Chicago Title, ANI,
16    and others to carry out. Graphics in the Complaint illustrate how the process was
17    supposed to work. (Id., ¶¶ 32.) Plaintiffs also attach exhibits to the Complaint
18    showing among other things agreements they made and relied on.
19          In fact, the Complaint alleges, none of what was promised actually
20    happened. Instead, Champion-Cain and her confederates took the money and
21    Chicago Title profited from the fees it received. The Complaint includes a graphic
22    illustrating how the scheme actually functioned. (Id., ¶ 91.)
23          The Complaint’s allegations describe the Lending Platform (as it was
24    supposed to have functioned)1 as a common enterprise. Investors handed their
25
26
      1
27      The fact that the Lending Platform was nonexistent does not change the analysis.
      Whether fraud amounts to securities fraud depends on what a defendant purports
28    to be promoting or selling when it induces its victims to invest. See SEC v. Lauer,

                                                 8
                                                                                      19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1271 Page 9 of 13



1     money over to Defendants, who would do all the work, including finding a steady
2     stream of licensee-applicants, conducting other necessary transactions and
3     business, and eventually paying the investors. The only part of the process
4     investors were involved in was selecting particular licensee-applicants’ accounts
5     to fund, from a list compiled by Defendants. Other than that, their role was passive.
6           Had the ANI Loan Program functioned as promised, Plaintiffs’ return would
7     have depended on the managerial skill and efforts of Chicago Title and others
8     involved with the Loan Program. By investing their money in the Lending Platform,
9     Plaintiffs were placing substantial trust in Defendants and others involved in the
10    program to do the work to exercise their skill in order to minimize any risk and to
11    turn as large a profit as possible. (See, e.g., Compl., ¶¶ 75; 203.)
12          It is also significant that many investors were invited to take part in the
13    Lending Platform, which required no particular expertise about liquor licenses,
14    escrow agreements, or anything else, nor did it require any effort on their part.
15    Their role, essentially, was to front the money, for which they would reap a return.
16    See United States v. Farris, 614 F.2d 634, 641 (9th Cir. 1979) (distinguishing the
17    case from Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426 (9th Cir.
18    1978) in part on the fact that in Amfac the promissory note was offered to one
19    sophisticated investor only).
20          This brings the ANI Loan Program within the definition of a security. See
21    Farris, 614 F.2d at 641 (citing definitions of securities). Because Plaintiffs’ two
22    RICO claims are premised on transactions that are actionable as securities fraud,
23    the PSLRA bars them.
24    ///
25
26
27    52 F.3d 667, 670 (7th Cir. 1995) (“[I]t is the representations made by the promoters,
      not their actual conduct, that determine whether an interest is an investment
28    contract (or other security).”)

                                                9
                                                                                   19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1272 Page 10 of 13



1            Although Plaintiffs are not necessarily estopped by the Court’s decisions in
2      related cases, it bears mention that case 19cv1628 represents the SEC’s efforts
3      to bring securities fraud claims against Champion-Cain and others in connection
4      with these same transactions. Torres has pled guilty in case 20cr2114 to
5      conspiracy to commit securities fraud, and Champion-Cain has pled guilty in case
6      20cr2115 to (among other things) securities fraud and conspiracy to commit
7      securities fraud. To treat the Lending Platform investments as something other
8      than securities would be anomalous.
9            Possibility of Amendment
10           Plaintiffs’ opposition to the motion to dismiss describes Banc of California’s
11     and Ovation’s lines of credit in different terms than the Complaint does. For
12     example, the Complaint says Ovation’s rate of return was to have been 10%
13     (Compl., ¶ 33) and it would remain the owner of the loaned principal. (Id., ¶¶ 34,
14     40.) It also alleges that Banc of California was to be named as a third-party
15     beneficiary with an ownership interest in the escrowed funds. (Id., ¶¶ 54, 61–62.)
16     The Complaint speaks of the money in the accounts as belonging to the lenders,
17     and of the low risk to lenders’ principal. (Id., ¶ 36.) In their opposition, Plaintiffs
18     describe Ovation’s and Banc of California’s involvement as that of commercial
19     lenders only, though the opposition is silent as to other investors.
20           While Banc of California and Ovation may have been commercial lenders
21     vis-à-vis Kim Funding, their understanding was that the escrow accounts would be
22     held in their own names, and they would remain owners of the funds in the
23     accounts. They are not suing on the notes,2 but for alleged securities fraud by
24     which their funds were drained. Their claims against Chicago Title arise from its
25     involvement in the alleged fraud. While these two Plaintiffs may have been
26
27
       2
         Because Kim Funding is in bankruptcy, their ability to recover on the note is
28     probably limited at best, which would explain why they are suing Chicago Title.

                                                 10
                                                                                      19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1273 Page 11 of 13



1      engaged in commercial lending, the Complaint asks that for purposes of the RICO
2      claims they be treated as cheated investors. Even if they were to amend to
3      distinguish their roles as suggested in the opposition, however, it is clear that the
4      overarching scheme as alleged in the Complaint amounted to securities fraud.
5      Their RICO claims would still be subject to the PSLRA bar. See Bald Eagle, 189
6      F.3d at 330.
7            Failure to Make Allegations against Chicago Title Insurance Company
8            This order has been referring to Chicago Title as a single entity, as the
9      Complaint does. But in fact, it is two entities: Chicago Title Company (“CTC”), a
10     California corporation, and Chicago Title Insurance Company (“CTIC”), a Florida
11     corporation. (Compl., ¶¶ 13–15.)
12           Chicago Title points out that the Complaint treats both Chicago Title entities
13     as a single unit, without either differentiating between them or alleging facts to
14     show that the separate existence of each one should be disregarded. Its motion
15     appears to accept that CTC is the intended Defendant, but argues that no
16     allegations are made against CTIC.
17           Plaintiffs summarily allege that the two are “agents, alter egos, and
18     instrumentalities of one another,” based on their common ownership, sharing of
19     the same officers, use of the same or interconnected websites, and coordinated
20     operation. (Id., ¶ 16.) Generalized and conclusory allegations of agency or joint
21     venture unsupported by facts are insufficient. See Williams v. Yamaha Motor Co.
22     Ltd., 851 F.3d 1015, 1025 n.5 (9th Cir. 2017) (citing Iqbal, 556 U.S. at 678)
23     (rejecting as insufficient plaintiff’s conclusory allegations that defendants were
24     each other’s agents and were responsible for each other’s acts).
25           Plaintiffs’ opposition to the motion to dismiss makes more robust allegations
26     of a unity between CTC and CTIC. New allegations in opposition to a Rule 12(b)(6)
27     motion to dismiss may be considered when deciding whether to grant leave to
28     ///

                                                11
                                                                                    19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1274 Page 12 of 13



1      amend, but are not considered when ruling on the motion itself. See Schneider v.
2      Cal. Dep't of Corr. & Rehab., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
3            While the new allegations are not enough to show that their separate
4      existence should be disregarded, they could suggest CTC and CTIC acted in
5      concert, or that one was part of the other. The Complaint needs to make these
6      allegations, however. The Court or either Defendant should be able to read the
7      Complaint and understand what is being alleged against which Defendant. If the
8      two are to be treated as one, the Complaint must allege facts showing why, and
9      cannot merely conclude that they were each other’s agents, alter egos, joint
10     venturers, or the like.
11     Continuing Jurisdiction
12           The Complaint relies on federal question jurisdiction, based on the two RICO
13     claims, and supplemental jurisdiction as to the state law claims. The parties are
14     not completely diverse. Although this is a putative class action, it does not rely on
15     jurisdiction under the Class Action Fairness Act (CAFA), and it is questionable
16     whether the requirements for CAFA jurisdiction are present here.
17           With the dismissal of the two federal claims, however, that jurisdictional basis
18     disappears. While the Court’s continued exercise of supplemental jurisdiction over
19     state law claims is discretionary under 28 U.S.C. § 1367(c), the Supreme Court
20     has made clear that when federal claims are dismissed before trial, supplemental
21     state law claims should ordinarily be dismissed as well. Carnegie-Mellon Univ. v.
22     Cohill, 484 U.S. 343, 350 n.7 (1988) (describing this as the rule to be followed in
23     the usual case, even though it is not mandatory).
24     Conclusion and Order
25           The motion to dismiss (Docket no. 24) is GRANTED IN PART. Plaintiffs’ two
26     RICO claims are DISMISSED WITHOUT LEAVE TO AMEND. Claims against
27     Chicago Title Insurance Company are DISMISSED WITHOUT PREJUDICE for
28     failure to state a claim against it.

                                                12
                                                                                     19cv2031
     Case 3:19-cv-02031-LAB-AHG Document 34 Filed 09/23/20 PageID.1275 Page 13 of 13



1           No later than 21 calendar days from the date this order is issued,
2      Plaintiffs may amend their motion for leave to amend, updating the proposed
3      complaint to omit RICO claims and to correct pleading defects this order has
4      identified. The amended motion should use the same briefing date and time.
5
6
7           IT IS SO ORDERED.
8      Dated: September 23, 2020
9
10                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              13
                                                                                  19cv2031
